This is an appeal from the judgment of the district court of Seminole county, Okla., sustaining a demurrer to plaintiff's petition and dismissing his cause of action. The plaintiff in error was the plaintiff below.
Plaintiff in error in due time served and filed his brief in full compliance with the rules of this court, but the defendant in error has wholly failed to file any brief or otherwise appear in said cause on its merits, nor has he offered any excuse for his failure to do so. In the case of City National Bank v. Coatney et al., No. 17104, in an opinion by this court filed February 22, 1927, 122 Okla. 144, 253 P. 481, this court laid down the rule that:
"Where plaintiff in error has served and filed its brief in compliance with the rules of this court, and the defendant in error has neither filed a brief nor offered any excuse for his failure to do so, this court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but may, where the authorities cited in the brief filed, appear reasonably to sustain the assignments of error, reverse the cause, with directions, in accordance with the prayer of the petition in error." See cases Chicago, R.I.  P. Ry. Co., v. Weaver, 67 0kla. 293, 171 P. 34; Lawton National Bank v. Ulrich et al., 81 Okla. 159, 197 P. 167.
In this case the petition in error prays that judgment sustaining demurrer and dismissing plaintiff's cause of action be reversed, set aside, and held for naught, and the case remanded to the district court, with directions. And we find upon examination of the authorities cited by plaintiff in error in his brief that they reasonably support the contention of the plaintiff, and we therefore reverse the judgment of the lower court and direct that it vacate its former judgment, reinstate said cause of action, and overrule the demurrer.